 1
 2
 3
                                                                     O
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   SCOTT NOLDEN, III,                           Case No. 2:18-cv-06523-AB-KES
12                Plaintiff,
13          v.                                  ORDER ACCEPTING REPORT AND
                                                RECOMMENDATION OF UNITED
14   TRACEE MAY BREWSTER, et al.,                STATES MAGISTRATE JUDGE
15                Defendants.
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and all the
18   records and files herein, along with the Report and Recommendation of the United
19   States Magistrate Judge. Plaintiff has not filed any objections to the Report and
20   Recommendation, and the deadline for doing so expired on December 26, 2018.
21   The Court accepts the findings, conclusions, and recommendations of the United
22   States Magistrate Judge.
23         IT IS THEREFORE ORDERED that Judgment be entered dismissing the
24   Complaint with prejudice and without leave to amend.
25
26   DATED: January 24, 2019                ____________________________________
27                                          ANDRE BIROTTE JR.
                                            UNITED STATES DISTRICT JUDGE
28
